CONSULTING AGREEMENT







THIS AGREEMENT is between MGN Technologies, Inc., a corporation organized under
laws of the Province of British Columbia, whose address is #1505 - 409 Granville
Street, Vancouver, BC V6C 1T2 (hereinafter referred to as the “Company”); and
ATLANTA CAPITAL PARTNERS, LLC a corporation organized under laws of the State of
Georgia, located at 507 North Little Victoria Road, Woodstock, Georgia 30189
(hereinafter referred to as the “Consultant”).




WHEREAS, the Consultant is in the business of assisting public companies in
financial advisory, strategic business planning, and investor and public
relations services designed to make the investing public knowledgeable about the
benefits of stock ownership in the Company; and

WHEREAS, the Company recognizes that the Consultant is not in the business of
stock brokerage, investment advice, activities which require registration under
either the Securities Act of 1933 (hereinafter “the Act”) or the Securities and
Exchange Act of 1934 (hereinafter “the Exchange Act”), underwriting, banking, is
not an insurance Company, nor does it offer services to the Company which may
require regulation under federal or state securities laws; and

WHEREAS, the parties agree, after having a complete understanding of the
services desired and the services to be provided, that the Company desires to
retain Consultant to provide such assistance through its services for the
Company, and the Consultant is willing to provide such services to the Company;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:

1.

Duties and Involvement.

The Company hereby engages Consultant to provide one or more plans, and for
coordination in executing the agreed-upon plan.  The plan may include, but not
by way of limitation, the following services: an investment opinion issued via
PrimeZone for MGNLF; an email alert sent to otcstockreview.com subscribers;
inclusion in the OTC Stock Review by-monthly printed newsletter that is mailed
to 8,000 subscribers; February World Money Show presence; published report and
profile page on otcstockreview.com.  This agreement is limited to the United
States.

2.

Relationship Among the Parties.

Consultant acknowledges that it is not an officer, director or agent of the
Company, it is not, and will not, be responsible for any management decisions on
behalf of the Company, and may not commit the Company to any action.  The
Company represents that the consultant does not have, through stock ownership or
otherwise, the power neither to control the Company, nor to exercise any
dominating influences over its management.

Consultant understands and acknowledges that this Agreement shall not create or
imply any agency relationship among the parties, and Consultant will not commit
the Company in any manner except when a commitment has been specifically
authorized in writing by the Company.  The Company and the Consultant agree that
the relationship among the parties shall be that of independent contractor.

3.

Effective Date, Term and Termination.

This Agreement shall be effective on January 5, 2006 and will continue until
April 8, 2006.  This three-month Agreement can be modified only if mutually
agreeable and in writing.

4.

Option to Renew and Extend.

Company may renew this Agreement on the same terms by providing written notice
to Consultant at any time prior to the expiration hereof.

5.

Compensation and Payment of Expenses.

The Company agrees to pay Consultant the total sum of Ten Thousand Dollars
($10,000.00)

as total and complete consideration for the services to be provided by the
Consultant to the Company.




Company shall have no other obligation to Consultant for payment, excepting the
obligation for additional compensation as contained herein.




In the event that the Company extends this Consulting Agreement for more than
three months from the date of execution, the Consultant will be entitled to
additional compensation




Company agrees to pay for all costs and expenses incurred associated with its
employees’ working with the Consultant and its representatives, including
lodging, meals, and travel as necessary.  All other expenses for the fulfillment
of this Agreement shall be borne by the Consultant, and by third parties engaged
by it in connection with the performance of the financial and public relations
services provided for herein.




6.

Services Not Exclusive.

Consultant shall devote such of its time and effort necessary to the discharge
of its duties hereunder.  The Company acknowledges that Consultant is engaged in
other business activities, and that it will continue such activities during the
term of this Agreement.  Consultant shall not be restricted from engaging in
other business activities during the term of this Agreement.

7.

Confidentiality.

Consultant acknowledges that it may have access to confidential information
regarding the Company and its business.  Consultant agrees that it will not,
during or subsequent to the term of this Agreement, divulge, furnish or make
accessible to any person (other than with the written permission of the Company)
any knowledge or information or plans of the Company with respect to the Company
or its business, including, but not by way of limitation, the products of the
Company, whether in the concept or development stage, or being marketed by the
Company on the effective date of this Agreement or during the term hereof.

8.

Covenant Not to Compete.

During the term of this Agreement, Consultant warrants, represents and agrees
that it will not directly participate in the information developed for and by
the Company, and will not compete directly with the Company in the Company’s
primary industry or related fields.

9.

Indemnification.

Company agrees to indemnify and hold harmless the Consultant and its respective
agents and employees, against any losses, claims, damages or liabilities, joint
or several, to which either party, or any such other person, may become subject,
insofar as such losses, claims, damages or liabilities (or actions, suits or
proceedings in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
registration statement, any preliminary prospectus, the prospectus, or any
amendment or supplement thereto; or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein not misleading; and will
reimburse the Consultant, or any such other person, for any legal or other
expenses reasonably incurred by the Consultant, or any such other person, in
connection with investigation or defending any such loss, claim, damage,
liability, or action, suit or proceeding.

11.

Miscellaneous Provisions

Section a

Time.  Time is of the essence of this Agreement.

Section b

Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

Section c

Computation of Time.  In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is a Saturday, Sunday or a
legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday or a legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday or legal holiday.

Section d

Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.

Section e

Pronouns and Plurals.  All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the Person or Persons may require.

Section f

Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

Section g

Good Faith, Cooperation and Due Diligence.  The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement.  All promises and covenants are mutual and dependent.

Section h

Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or
circum­stances other than those as to which it is held invalid, shall not be
affected thereby.

Section i

Assignment.  This Agreement may not be assigned by either party hereto without
the written consent of the other, but shall be binding upon the successors of
the parties.

Section j

Arbitration.

i.  Any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules
including the Emergency Interim Relief Procedures, and judgment on the award
rendered by a single arbitrator may be entered in any court having jurisdiction
thereof.

ii. Any provisional remedy, which would be available from a court of law, shall
be available to the parties to this Agreement from the Arbitrator pending
arbitration.

iii. The situs of the arbitration shall be Forsythe County, North Carolina.

iv.  In the event that a dispute results in arbitration, the parties agree that
the prevailing party shall be entitled to reasonable attorney’s fees to be fixed
by the arbitrator.

Section k

Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as Federal Express or similar express delivery service), addressed to the
attention of the officer at the address set forth heretofore, or to such other
officer or addresses as either party may designate, upon at least ten (10) days’
written notice, to the other party.

Section l

Governing law.  The Agreement shall be construed by and enforced in accordance
with the laws of the State of North Carolina.

Section m

Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties.

Section n

Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

Section o

Counterparts.  This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.  In the event that the document is signed by one
party and faxed to another the parties agree that a faxed signature shall be
binding upon the parties to this agreement as though the signature was an
original.

Section p

Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and assigns.

Section q

Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.

CONSULTANT:

ATLANTA CAPITAL PARTNERS, LLC










By:

_____________________________










COMPANY:













By:

______________________






